DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining distances, calculating changes in absorbance from measured data, obtaining known values for a calculation, and performing calculations to determine a product of pathlength constant and oxygenated hemoglobin, and pathlength constant and deoxygenated hemoglobin, which falls into the grouping of mathematical concepts. This judicial exception is not integrated into a practical application because it does not present any improvement to technology, is not applied to effect any sort of treatment, is not applied with any particular machine (only a generic processor), does not effect any sort of transformation, and is generally not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment for its execution (the processor). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited are generic sensing components (light source and light detectors) which are recited at a high level of generality and for the purpose of extrasolution data gathering (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), and a computing component (processor) also recited at a high level of generality and doing no more than generally linking judicial exception to a technological environment for its execution (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 3, 6, and 14 are directed to additional aspects of data gathering.
Claims 7 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating changes in absorbance from stored data, and performing calculations using the stored data to determine a product of pathlength constant and oxygenated hemoglobin, and pathlength constant and deoxygenated hemoglobin, which falls into the grouping of mathematical concepts. This judicial exception is not integrated into a practical application because it does not present any improvement to technology, is not applied to effect any sort of treatment, is not applied with any particular machine (only a generic memory and processor), does not effect any sort of transformation, and is generally not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment for its execution (the processor). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited are computing components (memory and processor) recited at a high level of generality and doing no more than generally linking judicial exception to a technological environment for its execution (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 
The dependent claim also fails to provide anything significantly more, as claim 7 is directed to using a generic display for the postsolution activity of displaying results on a display (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity).

Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive.
As discussed in the interview conducted 4 April 2022, Applicant’s remarks that the claimed invention includes a practical application by presenting an improvement to technology are not persuasive. As presented in Applicant’s arguments, the “problem” is that different devices have different distances between irradiation and detection positions, which does not allow comparison of data. However, the invention as claimed is directed to a single device, such that the invention as claimed cannot alone solve this supposed problem which involves different devices, as there is no other device having a different distance involved with the invention as claimed, nor is there any claim to a comparison of data from any other device. Per MPEP 2106.05(a), “the claim must include the components or steps of the invention that provide the improvement described in the specification.”

Conclusion
No art is applied against the claims at the current time; however, as the claims are rejected under 101 they are not presently allowable and the question of prior art will be revisited upon resolution of this issue.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791